Citation Nr: 1509399	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran had active service from June 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In June 2014, the Veteran testified at a Board hearing before the undersigned via video conference from the RO.

The RO has reopened the claim, but continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In January 1993, the RO denied service connection for a left knee disability.  The Veteran did not appeal.

2.  In April 2010, the RO determined that new and material evidence had not been received to reopen the claim of service connection for left knee disability, but this decision was not final.  

3.  Evidence submitted since the RO's January 1993 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

4.  The Veteran had a left knee injury/disorder prior to entering service and it did not worsen during his period of active service; his current left knee disability is not attributable to service.  


CONCLUSIONS OF LAW

1.  The RO's January 1993 rating decision which denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014).

2.  The RO's April 2010 rating decision which determined that new and material evidence had not been received to reopen the claim of service connection for left knee disability is not final.  38 U.S.C.A. § 7105 (West 2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

3.  New and material evidence has been received since the RO's January 1993 rating decision; thus, the claim of service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The left knee injury/disorder clearly and unmistakably preexisted service and was not aggravated by service, and the presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 2014).

5.  Left knee disability, currently diagnosed as tri-compartmental arthritis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1111, 1153 (West. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a January 2012 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination as well as a VA medical opinion evaluation which contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

New and Material

On the Veteran's April 1966 entrance examination, it was noted that the Veteran had a knee injury at age 12, but had not had any problems since that time.  Physical examination yielded normal findings.  On August 3, 1966, it was noted that the Veteran had torn ligaments in his left knee.  An old traumatic injury while in school was documented and the examiner reported that the Veteran could not walk or march on left leg.  It was swollen without fluid or crepitus.  The impression was traumatic arthritis of the left knee and the Veteran was placed on limited profile.  Continued reports of pain were made.  In September 1966, loose bodies were noted in the left knee so the Veteran was scheduled for an arthrotomy.  On the surgical report, the examiner noted that the Veteran had an old osteochondral fracture of the medial facette of the patella with resultant traumatic arthritis.  Her had suffered prior trauma to his knee in 1962 and 1966 and currently exhibited pain, swelling, and giving way.  The arthrotomy was undertaken with excision of multiple loose bodies and shaving of old fracture site on medial facette of the patella.  The surgery was tolerated well and the Veteran left the operating room in excellent condition.  In a September 14, 1966 report, it was noted that the Veteran was playing football in 1962 when he sustained a medial strain and was diagnosed with a torn ligament.  In 1964, while playing football, the Veteran was hit on the same side and twisted his knee with valgus strain.  Another ligament tear was diagnosed and he was told he should have surgery, but declined.  He thereafter had little knee trouble until the end of his basic training when he was running and collapsed.  He did not see a doctor, but experienced a "snap" again while walking and began to limp.  He was told to see a doctor because of the limp.  A loose body was palpated in his suprapatellar pouch on examination and he was admitted for an arthrotomy.  Post-operative course was uneventful except for an effusion which was aspirated.  He then participated in therapy.  In October 1966, he was placed on limited duty with no excessive walking, standing, or marching.  In January 1967, his left knee was swollen and slightly tender.  X-rays showed a few old chips and a questionable extra joint.  The Veteran underwent left knee injection.  It was noted that the left knee swelling was due to the previous operation.  On the June 1970 discharge examination, the Veteran demonstrated full range of motion with good strength.

Post-service, the Veteran was afforded a VA examination in October 1992.  The Veteran's left knee history was reviewed.  The Veteran related that upon discharge, he occasionally had problems with pain and a sensation of laxity, but his main symptoms began in the left year to year and a half.  He had experienced increased pain, especially in the back of the knee and areas of the scarring.  On examination, healed scars were noted to be healed and nontender.  There was no effusion or swelling and the Veteran had full range of motion.  There was slight laxity of the medial collateral ligament.  The diagnoses were chondrocalcinosis and patellofemoral subluxation.  

In January 1993, the RO denied service connection for a left knee on the basis that he had a left knee disability which existed prior to enlistment and was not aggravated therein; the inservice surgery was found to be corrective in nature for the preservice injury and the discharge examination showed a normal knee.  The Veteran did not appeal and no further evidence or correspondence was received until January 2010, when a new claim of compensation was received.  

In April 2010, the RO determined that new and material evidence had not been received to reopen the claim of service connection for left knee disability since the only additional evidence pertained to the Veteran's audiological status.  The Veteran did not appeal.  However, additional relevant evidence was received within one year consisting of VA medical records.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond.  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted VA's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Since additional relevant medical evidence pertaining to the left knee was received within one year of the April 2010 rating decision, that decision was not final and the current appeal is considered to stem from an appeal of that rating decision.

Thus, the last final decision of record was the January 1993 rating decision.  Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the record which includes VA medical evidence of left knee diagnoses and treatment, negative VA medical opinions, and a private medical opinion which suggests a possible nexus between current diagnosis and service.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, in light of the private opinion, there is sufficient evidence to warrant a reopening of the claim based on the new and material and the claim of service connection for left knee disability is reopened.  


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  Here, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to a left knee disability on objective examination.  The examination yielded normal findings.  Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court indicated that "a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  The Court held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  In this case there was, however, a "factual predicate in the record;" because there are numerous inservice medical records documenting preservice left knee injuries as well as the Veteran's own statements regarding those preservice injuries.  

Thereafter, the Federal Circuit explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The Federal Circuit held that contemporaneous evidence of treatment is not required to rebut the presumption of soundness.  In Harris the Federal Circuit found that all medically accepted evidence can be considered, including a recorded medical history.  

The medical opinions documented in the service medical records are, therefore, probative of the etiology of the left knee disability.  In this case, the service treatment records recorded a history of preservice left knee injuries.  In addition, post-service medical records document the same history, as admitted by the Veteran.  The Court has further held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of the veteran's own admission of a preservice history of medical problems during inservice clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the medical records and the Veteran's statements are competent evidence that left knee injury/disorder clearly and unmistakably preexisted service.  See Gahman v. West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear and unmistakable evidence that a left knee injury/disorder existed prior to service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), has established that there are two steps to rebut the presumption of soundness at entry.  First, there must be clear and unmistakable evidence that a left knee injury/disorder preexisted service.  Second, there must be clear and unmistakable evidence the left knee injury/disorder was not aggravated during service.  If both prongs are not met, the presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence demonstrating that the preexisting left knee injury/disorder was not aggravated by service.  Where there is evidence of the Veteran having been asymptomatic on entering service, and later developing symptoms of the pre-existing disorder, this does not constitute aggravation in the absence of evidence of an increase in the underlying disorder.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

At the outset, the Board notes that the Veteran clearly had left knee surgery during service.  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Thus, aggravation must still be shown.

There are several recent medical opinions addressing the left knee.  In February 2012, a private examiner reviewed the Veteran's left knee history and examined the Veteran.  The examiner not that the Veteran had left knee tri-compartmental arthritis.  The examiner noted that it was difficult for him to provide an opinion as to the etiology of the osteoarthritis.  It was noted that the Veteran had been in the service for some time which can cause additional trauma to the joints.  It was also noted that the Veteran had a history of left knee injury due to playing football in high school and as a result required an ACL reconstruction.  This was also the same knee that demonstrated the tri-compartmental osteoarthritis.  As a result of the Veteran's history, the physician stated that the physician was certainly unable to associate his osteoarthritis of the left knee completely with service considering his left knee preservice injury and post-traumatic arthritic can certainly be a result of the traumatic injury to the knee requiring the ACL reconstruction.  Thus, this opinion is equivocal at best regarding a nexus between current knee disability and service.  The private examiner also did not ultimately provide an opinion regarding aggravation of the preservice left knee injury.  Although the physician suggested a possible etiology of current arthritis to service, the opinion actually more nearly states that an opinion attributing current arthritis to service could not be made in light of the preservice history which could also cause the arthritis and the surgery.

In April 2012, the Veteran was afforded a VA examination.  The examiner concluded that the Veteran had a ligament injury prior to service which resulted in instability and enhancement progression of arthritic changes of the knee.  The Veteran already had traumatic arthritic findings at the time of his 1966 surgery resulting from an osteochondral fracture and such was just a normal progression of this condition.  An additional September 2012 opinion indicated that the Veteran had an injury to the left knee times two prior to service with apparent ligamentous injury.  It was noted that although the private examiner referred to ACL injury, at the time of the arthrotomy there was no report of ALC damage or repair.  The Veteran's left knee went out and he was evaluated and found to have traumatic arthritis with loose bodies.  The examiner indicated that these findings would have been a progression of the original injury and not due to an injury in the military.  The Veteran underwent arthrotomy and did well initially with later flares.  However, by discharge, the Veteran was doing well.  After military service, the Veteran did not have ongoing treatment or significant problems until about 1992 when he was found to have chondrocalcinosis and patellofemoral subluxation of the left knee.  The Veteran presently has tri-compartmental degenerative joint disease.  Therefore, the examiner concluded that the Veteran's condition was more likely than not due to the normal progression of the preexisting injury and less likely as not chronic aggravation.  The Veteran was treated for his preexisting left knee condition during military service after an injury, but by discharge was normal and did not have significant problems for many years.  Therefore, there is no evidence for chronic aggravation beyond normal progression of a preexisting condition.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the VA examiner who provided the September 2012 opinion was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  This opinion is the most thorough of record.  The Board notes that the other opinions of record generally support this opinion.  To the extent that the private opinion is at all contradictory, the private opinion is not as probative as it was equivocal and also referred to ACL involvement which was not noted in the service treatment records.  

Although the Veteran contends that his left knee condition was aggravated during service and he is competent to report his symptoms, nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, a medical expert opinion would be more probative regarding the aggravation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The most probative opinion does not support the Veteran's claim.

The Board therefore finds that there was no aggravation of the preexisting left knee injury/disorder.  The preservice left knee injury/disorder did not undergo an increase in severity during service.  There is clear and unmistakable evidence that the preexisting left knee injury/disorder was not aggravated by service.  

Accordingly, because there is clear and unmistakable evidence that the left knee injury/disorder preexisted service and clear and unmistakable evidence that it was not aggravated during service, the presumption of soundness is rebutted.  See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 of whether the Veteran's preexisting left knee injury/disorder was aggravated in service, the Board finds that there is no competent medical evidence that such disorder worsened in service.  The Board relies on the evidence as outlined above to support this determination.  Further, since there is clear and unmistakable evidence that pre-existing left knee injury/disorder at issue was not aggravated during service for the purpose of rebutting the presumption of soundness (38 U.S.C.A. § 1111), it necessarily follows that such disorder was not, in fact, aggravated during service (38 U.S.C.A. § 1110).  

The Board has found by clear and unmistakable evidence that the Veteran's left knee injury/disorder was not aggravated by service in order to rebut the presumption of soundness.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  The Board further finds that the currently diagnosed left knee disability is not otherwise attributable to service as there is no probative competent medical evidence establishing a nexus between current diagnoses and service.  

In reaching this decision, the Board has considered the doctrine of doubt, however, as the preponderance of the evidence is against the veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.  



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


